DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 01-07-2021 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS as below.
3.	Regarding Claim 1, The applicant argues that the following feature of claim 1 is not taught.  Choi and Kim taken alone or in combination, do not teach or suggest following:
	“generating, at a user equipment (UE) device, a request that a base station transmits a Media Access Control (MAC) message to the UE device.” (REMARKS, Page 6 of 12)
In response the examiner points out that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Choi discloses about Fig. 1, UE, eNodeB (Base Station), [0046], [0133] transmitting the first and second messages, Choi discloses about MAC through various paragraphs, [0117] The RAR message be transmitted in a Medium Access Control (MAC) Packet Data Unit (PDU), and [0046], Fig. 15, [0236]-[0237] In uplink, an MS becomes a transmitter which transmits the request to the base station in uplink transmission. Kim discloses about generating a message,  Kim, Column 3, Line 57 to Column 4 Line 3, a radio resource controller for generating a message/generating a status report message before performing a handover.  The motivation to combine the teachings of Kim would avoid retransmission. (Kim, Abstract, Summary, Column 3, Line 57 to Column 4, Line 3)
Thus, Choi in combination with Kim disclose the above mentioned limitation.
4.	Regarding Independent Claim 21, the applicant argues that the Uchino does not explicitly or inherently teach or suggest “after sending at the UE device, the RRC Connection Reconfiguration Complete message, receiving, at the UE device, UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station,” as recited in claim 21.  (REMARKS, Page 11 of 12)
	In response, the examiner points out that Choi in combination with Kim disclose the method.  Uchino discloses: paragraphs [0002]-[0014], the reference extensively discusses and disclose about RACH-less handover through various paragraphs, Figs. 7 and 8, [0065] and [0072] RACH-less Handover Procedure, and [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control, and would also include the concept of RRC Connection Reconfiguration.  (Uchino, [0002]-[0014])
Thus, Uchino in combination with Choi and Kim disclose the above mentioned limitation.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (Pub. No.: US 2014/0226621 A1), in view of Kim et al., (Pub. No.: US 2014/0226621 A1).

Regarding Claim 1,	 (Original) Choi discloses a method comprising: 
generating, at a user equipment (UE) device (Choi, Fig. 1, UE), a request that a base station (Choi, Fig. 1, eNodeB) transmits a Media Access Control (MAC) message to the UE device; and (Choi, [0046], [0133] transmitting the first and second messages, Choi discloses about MAC through various paragraphs, [0117] The RAR message be transmitted in a Medium Access Control (MAC) Packet Data Unit (PDU))
transmitting the request to the base station in an uplink transmission. (Choi, [0046], Fig. 15, [0236]-[0237] In uplink, an MS becomes a transmitter which transmits the request to the base station in uplink transmission)
Choi is not explicit about generating a message.
However, Kim in combination with Choi is explicit about generating a message. (Kim, Column 3, Line 57 to Column 4 Line 3, a radio resource controller for generating a message/generating a status report message before performing a handover)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi prior to the effective filing date of an application of the claimed invention with that of Kim so that generating a message be included in the limitation of the method above.  The motivation to combine the teachings (Kim, Abstract, Summary, Column 3, Line 57 to Column 4, Line 3)

Regarding Claim 2,	 (Original) The combination of Choi and Kim disclose the method of claim 1, wherein the request comprises a Logical Channel Identifier (LCID). (Choi, Choi discloses Logical Channel ID through various paragraphs.  [0126] A Logical Channel ID (LCID) field identifies the logical channel instance of the corresponding MAC SDU or the type of corresponding MAC Control Element or padding.  The LCID size is 5 bits)

Regarding Claim 3,	 (Original) The combination of Choi and Kim disclose the method of claim 2, wherein the request is for a UE Contention Resolution Identity MAC Control Element.  (Choi, [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detail description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 V11.2 document.  The contention resolution message is transmitted as a MAC PDU)

Regarding Claim 4,	 (Original) The combination of Choi and Kim disclose the method of claim 1, wherein the request comprises a request for a Random Access (Choi, Choi discloses about Random Access Response through various paragraphs [0013]-[0015], [0116], and [0173] Random Access Response (RAR))
 
Regarding Claim 5,	 (Original) The combination of Choi and Kim disclose the method of claim 1, wherein the request comprises a request for a specific MAC Control Element. (Choi, [0214]-[0215] MAC Control Element)
 
Regarding Claim 6,	 (Original) The combination of Choi and Kim disclose the method of claim 1, wherein the request comprises a message that conforms to a protocol layer that is higher than a MAC protocol layer.  (Choi, [0065]-[0066], The physical layer is connected to a Medium Access Control (MAC) layer, located above the physical layer, through a transport channel.  Data is transferred between the MAC layer and the physical layer through the transport channel)
  
Regarding Claim 7,	 (Original) The combination of Choi and Kim disclose the method of claim 6, wherein the request further comprises a Radio Resource Control (RRC) Connection Reconfiguration Complete message. (Choi, Choi discloses about Radio Resource Control (RRC) Connection Reconfiguration Complete message through various paragraphs, [0123] The third message be an RRC Connection Request message or an RRC Connection Reconfiguration Complete Message, Fig. 8, [0199])
 
Regarding Claim 8,	 (Original) The combination of Choi and Kim disclose the method of claim 1, further comprising: in response to receiving the request, transmitting the requested MAC message to the UE device.  (Choi, [0237] transmitting and receiving message.  Choi discloses about MAC through various paragraphs, [0117] The RAR message be transmitted in a Medium Access Control (MAC) Packet Data Unit (PDU).
  
Regarding Claim 9,	 (Original) The combination of Choi and Kim disclose the method of claim 8, further comprising: determining, by the UE device, when a handover procedure is completed for the UE device, based at least partially upon when the UE device receives the requested MAC message.  (Choi, Abstract, Choi discloses about Handover Procedure through various paragraphs.  Fig. 1 [0142], Figs. 6-7 [0040], [0093]-[0095], Fig. 10, [0152] describe about Handover Procedure, [0237] UE includes receiver 1550 which receives the requested MAC message.  Choi discloses about MAC through various paragraphs, [0117] The RAR message be transmitted in a Medium Access Control (MAC) Packet Data Unit (PDU))
 
Regarding Claim 10,	 (Original) Choi discloses a system comprising: 
a user equipment (UE) device comprising: (Choi, Fig. 1, UE)
a controller configured to generate a request that a base station (Choi, Fig. 1, eNodeB which is a base station) transmits a Media Access Control (MAC) message to the UE device; and (Choi, [0245] Controller, Fig. 15, [0236]-[0237] BS includes transmitter 1550 which transmits a Media Access Control (MAC) message to the UE.  Choi discloses about MAC through paragraphs, [0117] The RAR message be transmitted in a Medium Access Control (MAC) Packet Data Unit (PDU).
a transmitter configured to transmit the request to the base station in an uplink transmission. (Choi, Fig. 15, [0236]-[0237] The UE includes a transmitter 1540 which transmits the request to the base station in an uplink transmission)
 	Choi is not explicit about generating a message.
However, Kim in combination with Choi is explicit about generating a message. (Kim, Column 3, Line 57 to Column 4 Line 3, a radio resource controller for generating a message/generating a status report message before performing a handover)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi prior to the effective filing date of an application of the claimed invention with that of Kim so that generating a message be included in the limitation of the method above.  The motivation to combine the teachings of Kim would avoid retransmission.  (Kim, Abstract, Summary, Column 3, Line 57 to Column 4, Line 3)

Regarding Claim 11,	 (Original) The combination of Choi and Kim disclose the system of claim 10, wherein the request comprises a Logical Channel Identifier (LCID).   (Choi, Choi discloses Logical Channel ID through various paragraphs.  [0126] A Logical Channel ID (LCID) field identifies the logical channel instance of the corresponding MAC SDU or the type of corresponding MAC Control Element or padding.  The LCID size is 5 bits)

Regarding Claim 12,	 (Original) The combination of Choi and Kim disclose the system of claim 11, wherein the request is for a UE Contention Resolution Identity MAC Control Element. (Choi, [0214] Contention Resolution is based on either C-RNTI on PDCCH or a PCell (Primary Cell) or UE Contention Resolution Identity on DL-SCH.  When checking whether contention resolution was successful a UE considers the MAC header structure for the processing of a MAC PDU containing a UE Contention Resolution Identity MAC Control Element.  More detail description of the contention resolution message be referred to section 5.1.5 of 3GPP TS 36.321 V11.2 document.  The contention resolution message is transmitted as a MAC PDU)
 
Regarding Claim 13,	(Original) The combination of Choi and Kim disclose the system of claim 10, wherein the request comprises a request for a Random Access Response (RAR).   (Choi, Choi discloses about Random Access Response (RAR) through various paragraphs [0013]-[0015], [0116] and [0173] Random Access Response (RAR))
 
Regarding Claim 14,	 (Original) The combination of Choi and Kim disclose the system of claim 10, wherein the request comprises a request for a specific MAC Control Element.  (Choi, [0214]-[0215] MAC Control Element)
 
Regarding Claim 15,	 (Original) The combination of Choi and Kim disclose the system of claim 10, wherein the request comprises a message that conforms to a protocol layer that is higher than a MAC protocol layer. (Choi, [0065]-[0066], The physical layer is connected to a Medium Access Control (MAC) layer, located above the physical layer, through a transport channel.  Data is transferred between the MAC layer and physical layer through the transport channel)
 
Regarding Claim 16,	 (Original) The combination of Choi and Kim disclose the system of claim 15, wherein the request further comprises a Radio Resource Control (RRC) Connection Reconfiguration Complete message.  (Choi, Choi discloses about Radio Resource Control (RRC) Connection Reconfiguration Complete message through various paragraphs, [0123].  The third message be an RRC Connection Request message or an RRC Connection Reconfiguration Complete Message, Fig. 8, [0199])

Regarding Claim 17,	 (Original) The combination of Choi and Kim disclose the system of claim 10, wherein the base station comprises a transmitter configured to transmit a MAC message to the UE device, in response to receiving the request for the MAC message. (Choi, [0046], [0133] transmitting the first and second messages, [0237] UE and BS respectively include transmitter 1540 and 1550 and receiver 1560 and 1570 in order to control transmission and reception of information, data and/or message.  The UE and the BS include antennas 1500 and 1510 for transmitting/receiving information and/or messages respectively)

Regarding Claim 18,	 (Original) The combination of Choi and Kim disclose the system of claim 10, wherein the controller of the UE device is further configured to determine when a handover procedure is completed for the UE device, based at least partially upon when the UE device receives the requested MAC message.   (Choi, Abstract, Choi discloses about Handover Procedure through various paragraphs, Fig. 1, [0142], Figs. 6-7, [0040], [0093]-[0095], Fig. 10 [0152] describes about Handover Procedure, [0237] UE and BS respectively include transmitter 1540 and 1550 and receiver 1560 and 1570 in order to control transmission and reception of information, data and/or message)

9.	Claims 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (Pub. No.: US 2014/0226621 A1), Kim et al., (Pub. No.: US 2014/0226621 A1), in view of Uchino et al., (Pub. No.: US 2016/0381611 A1).

 Regarding Claim 19,	 (New) Choi and Kim disclose the method of claim 1, 
	Choi and Kim do not explicitly disclose following:
	wherein generating the request that the base station transmits the MAC message to the UE device is performed as part of a Random- Access Channel-less (RACH-less) handover procedure.
	However, Uchino in combination with Choi and Kim disclose following:
	wherein generating the request that the base station transmits the MAC message to the UE device is performed as part of a Random- Access Channel-less (RACH-less) (Uchino, [0002]-[0014], The reference extensively discusses and disclose about RACH-less handover through various paragraphs. Figs. 7 and 8, [0065] and [0072] RACH-less Handover Procedure)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi and Kim prior to the effective filing date of an application of the claimed invention with that of Uchino so that wherein generating the request that the base station transmits the MAC message to the UE device is performed as part of a Random- Access Channel-less (RACH-less) handover procedure.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control.  (Uchino, [0002]-[0014])
 
Regarding Claim 20,	 (New) The method of claim 1, wherein generating the request that the base station transmits the MAC message to the UE device is performed in response to the UE device receiving a Radio Resource Control (RRC) Connection Reconfiguration message containing an uplink grant, the request transmitted to the base station using the uplink grant. (Uchino, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
 
Regarding Claim 21,	 (New) Choi and Kim disclose a method comprising: 
	Choi and Kim do not explicitly disclose following:
	in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, transmitting, at the UE device, a Radio Resource Control (RRC) Connection Reconfiguration 
	after sending, at the UE device, the RRC Connection Reconfiguration Complete message, receiving, at the UE device, UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station.
	However, Uchino in combination with Choi and Kim disclose following:
in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, transmitting, at the UE device, a Radio Resource Control (RRC) Connection Reconfiguration Complete message to the target base station, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and (Uchino, [0002]-[0014], The reference extensively discusses and disclose about RACH-less handover through various paragraphs, Figs. 7 and 8, [0065] and [0072] RACH-less Handover Procedure, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
after sending, at the UE device, the RRC Connection Reconfiguration Complete message, receiving, at the UE device, UE Contention Resolution Identity Media Access Control (MAC) Control Element sent from the target base station. (Uchino, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi and Kim prior to the effective filing date of an application of the claimed invention with that of Uchino so that in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a (Uchino, [0002]-[0014])
 
Regarding Claim 22,	 (New) The combination of Choi, Kim and Uchino disclose the method of claim 21, further comprising: 
in response to receiving, at the target base station, the RRC Connection Reconfiguration Complete message sent from the UE device, sending, at the target base station, the UE Contention Resolution Identity MAC Control Element to the UE device.  (Uchino, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
  
Regarding Claim 23,	 (New) The combination of Choi, Kim and Uchino disclose the method of claim 21, further comprising: 
in response to receiving, at the UE device, the UE Contention Resolution Identity MAC Control Element sent from the target base station, completing the RACH-less (Uchino, [0002]-[0014], Figs. 7 and 8, [0065] and [0072] RACH-less Handover Procedure)
  
Regarding Claim 24,	 (New) Choi and Kim disclose a method comprising: 
	Choi and Kim do not explicitly disclose following:
	in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, receiving, at the target base station, a Radio Resource Control (RRC) Connection Reconfiguration Complete message sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and
	in response to receiving, at the target base station, the RRC Connection Reconfiguration Complete message sent from the UE device, sending, at the target base station, the UE Contention Resolution Identity MAC Control Element to the UE device.
	However, Uchino in combination with Choi and Kim disclose following:
in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, receiving, at the target base station, a Radio Resource Control (RRC) Connection Reconfiguration Complete message sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and (Uchino, [0002]-[0014], The reference extensively discusses and disclose about RACH-less handover through various paragraphs, Figs. 7 and 8, [0065] and [0072] RACH-less Handover Procedure, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
in response to receiving, at the target base station, the RRC Connection Reconfiguration Complete message sent from the UE device, sending, at the target base station, the UE Contention Resolution Identity MAC Control Element to the UE device.  (Uchino, [0004], Fig. 7, [0068], Fig. 8, [0074] RRC Connection Reconfiguration)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Choi and Kim prior to the effective filing date of an application of the claimed invention with that of Uchino so that in a Random-Access Channel (RACH)-less handover procedure of a user equipment (UE) device from a source base station to a target base station, receiving, at the target base station, a Radio Resource Control (RRC) Connection Reconfiguration Complete message sent from the UE device, the RACH-less handover procedure where the UE skips transmitting a RACH to the target base station; and in response to receiving, at the target base station, the RRC Connection Reconfiguration Complete message sent from the UE device, sending, at the target base station, the UE Contention Resolution Identity MAC Control Element to the UE device.  The motivation to combine the teachings of Uchino would implement proper RACH-less Handover control, and would also include the concept of RRC Connection Reconfiguration.  (Uchino, [0002]-[0014])


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463